Order entered August 11, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01056-CR

                        FRANK DONOVAN MCCOLLUM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-33471-J

                                            ORDER
       The State’s August 9, 2016 motions for leave to file a brief exceeding the word limit and

to extend the State’s brief are GRANTED. The State’s brief received by the Clerk on August 9,

2016 is deemed timely filed on the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE